Citation Nr: 1227193	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-08 841	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the 
service-connected posttraumatic stress disorder (PTSD) from September 7, 2004, to May 25, 2005, in excess of 50 percent from May 26, 2005 to September 10, 2009, and in excess of 70 percent beginning September 11, 2009.

2.  Entitlement to an effective date prior to September 11, 2009 for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967; he had service in Vietnam and was awarded the Combat Infantryman Badge.  

This case was remanded in October 2010 by the Board of Veterans' Appeals (Board) to the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) to obtain additional treatment records and to obtain Social Security Administration (SSA) records.  

The Veteran and his wife testified at a personal hearing before the undersigned sitting at the RO in August 2010, and a transcript of the hearing is of record.

As additional treatment reports and SSA records were obtained and added to the claims files, there has been substantial compliance with the October 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999). 

Although VA treatment reports were added to the claims files after the most recent Supplemental Statement of the Case without a written waiver of RO review, these records are either duplicative or cumulative of evidence previously on file and considered by the RO.  Consequently, this case does not need to be remanded for RO review.  See 38 C.F.R. § 20.1304 (2011).  

According to a November 1, 2011, VA Form 21-0820, Report of General Information, the Veteran called to request additional time to submit medical evidence.  The Board sent the Veteran a letter dated March 5, 2012, in which he was given an extension of 30 days from the date of the letter to submit additional evidence.  According to a letter from the Veteran and his wife, dated March 22, 2012, and received by VA on March 30, 2012, the Veteran did not request an extension to submit additional evidence.  Rather, he filed requests for records from the VA Loma Linda Health Care dated from 1967 to 1990 and from the Little Rock VA Hospital Alcohol and Substance Abuse Program for 35 days in 1992 to support his claim.  No additional records have been added to the claims files, and the Board would point out that the current claim primarily involves the Veteran's PTSD symptomatology during the appeal period beginning in 2004.  Consequently, obtaining medical records from 1967 to 1992 is not required.

Based on the medical evidence on file, the Board will address the issue of an effective date prior to September 11, 2009 for TDIU below in accordance with Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of a medical disability and submits a claim for an increased disability rating with evidence of unemployability, VA must consider a claim for a total rating based on individual unemployability).


FINDINGS OF FACT

1.  There is evidence of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to service-connected psychiatric disability.

2.  The Veteran is service connected for PTSD, 70 percent disabling.

3.  The Veteran has completed high school; he last worked full time in approximately May 1998 as a self-employed tree trimmer. 

4.  A claim for service connection for a psychiatric disability was received by VA from the Veteran on September 7, 2004.  Service connection for PTSD was granted by rating decision in January 2005, and a 30 percent rating was assigned effective September 7, 2004.  The Veteran timely appealed the assigned rating.

5.  There is medical evidence on file that the Veteran was totally disabled due to service-connected disability at the time of his claim on September 7, 2004.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 percent, but no higher, for service-connected PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for an effective date of September 7, 2004, for TDIU have been met.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2011) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (noting that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in September 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for PTSD by rating decision in January 2005.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the September 2004 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the September 2004 letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claims, the Veteran was informed in a March 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  There are several VA psychiatric evaluations on file, with the most recent dated in March 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issues decided below.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his August 2010 hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims, including at his personal hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the August 2010 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (noting the duty of hearing officers to suggest the submission of favorable evidence).  


Analyses of the Claims

The Veteran was granted service connection for PTSD by a rating decision in January 2005, which assigned a 30 percent rating, effective September 7, 2004, under Diagnostic Code 9411.  He timely appealed.  An August 2005 rating decision increased the disability evaluation to 50 percent disabling for the psychiatric disability effective May 26, 2005.  An October 2009 rating decision increased the disability evaluation for PTSD to 70 percent effective September 11, 2009.  An April 2010 rating decision granted TDIU and basic eligibility to Dependents' Educational Assistance (DEA), both of which were effective September 11, 2009.

Increased Rating Claim

The Veteran has contended, including at his August 2010 hearing, that his 
service-connected PTSD warrants a 100 percent rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4.  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A rating of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130,  Diagnostic Code 9411.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 21-30 is reflective of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). 

A GAF score of 31-40 is illustrative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  VA treatment records for May to September 2004 reveal a diagnosis of PTSD and GAF scores of 45 and 50.

VA treatment reports for September 2004 reveal that the Veteran was seen on September 9 with complaints of an increase in his PTSD symptoms; he said that he had "good days and bad days."  The bad days involved considerable problems with nightmares and intrusive memories/thoughts.  He had elevated scores in the areas of re-experiencing, avoidance, and hyperarousal.  It was concluded that the Veteran displayed a full range of significantly disruptive PTSD symptoms that continued to  be disabling.  Being self employed allowed him an income; the examiner suspected that the Veteran could not tolerate a typical work setting.  PTSD was diagnosed, and the Veteran's GAF score was 45.

The Veteran reported on VA evaluation in October 2004 that he was a 
self-employed tree trimmer.  He was almost completely "self isolated."  His mood was somewhat depressed, and his affect was blunted.  He complained of flashbacks and some difficulty with concentration and focus.  He was described as alert, oriented, and cooperative; his thoughts were clear and goal oriented.  There was no evidence of delusions or hallucinations, although the Veteran described brief dissociative episodes indicative of PTSD flashback phenomenon.  He did not have suicidal ideation.  He was assigned a GAF score of 51; and it was noted that his PTSD symptoms clearly contributed to his social isolation, painful re-experiencing phenomenon, and difficulty working in more traditional job settings.

VA treatment reports dated from October 2004 to March 2007 reveal that, in October 2004, the Veteran had been out of medications for about a year and had increased depression, irritability and nightmares; his GAF score was 45.  It was noted in March 2005 that he had heightened symptoms.  He was no longer working.  He displayed the full range of significantly disruptive PTSD symptoms that continued to be disabling.  His GAF score was 42.  GAF scores of 42 were noted in October 2005 and December 2005.  According to a June 2006 report, the Veteran displayed the full range of significantly disruptive PTSD symptoms in all three areas of re-experiencing, avoidance, and hyperarousal; the symptoms continued to be disabling.  The GAF score was again 42.  The Veteran complained in March 2007 of intensifying PTSD symptoms and very disturbing dreams; his GAF score was 42.

Lay statements from the Veteran's family and friends, which were added to the claims files in June 2006, discuss the severity of the Veteran's psychiatric symptomatology.

The Veteran complained on VA evaluation in March 2007 of nightmares, detachment from others, restricted affect, sleep disturbance, problems with concentration, and hypervigilance.  He said that he was working part time.  He had a GAF score of 53 due to low tolerance for social activities.

VA treatment reports dated from May 2007 to December 2008 reveal that the Veteran indicated in May 2007 that his psychiatric medication was helping.  He slept 5-6 hours a night and had nightmares about 3 times a week.  He had a GAF score of 40.  It was reported in September 2007 that the Veteran had completely stopped working due to PTSD.  His symptoms had increased in intensity, and it was noted that his symptoms were of such intensity and frequency that he was unable to work.  His GAF score was 40.  According to a separate treatment report for September 2007, the Veteran complained of insomnia, feeling uptight, occasional flashbacks, and depression.  The diagnosis was PTSD with chronic depression, and his GAF score was 50.  GAF scores were 55 in November 2007 and 45 in January, April, and November 2008.  

According to an August 2008 letter from the Veteran's wife, he met all of the criteria for a 100 percent rating.

VA treatment reports dated from January to September 2009 reveal GAF scores of 45 and 48.

The Veteran complained on VA evaluation in September 2009 that his PTSD symptomatology was worse than at the last VA evaluation, as he was more nervous and uneasy.  His PTSD was manifested by intrusive memories, nightmares, distress when exposed to stimuli that reminded him of his trauma, diminished interest in normal activities, detachment from others, a restricted affect, suicidal ideation, sleep disturbance, outbursts of anger, hypervigilance, and an exaggerated startle response.  Current intensity was moderate to severe with impaired social relationships, occupational functioning, judgment, mood, and range of activities.  His GAF score was 48 due to no friends, no job, low social tolerance, and suicidal thoughts.

On VA evaluation in March 2010, the Veteran indicated that he had been unable to work due to his PTSD since 1995.  He appeared anxious and depressed and his affect was constricted.  He reported hypervigilance, episodic suicidal ideation but no plan or intent, and difficulty with concentration and focus.  PTSD was diagnosed, and the GAF score was 45, which was noted to show the Veteran's inability to function in the work place and being unemployed for almost 15 years, as well as having complete social isolation and some suicidal ideation.

VA treatment reports from April to November 2010 reveal GAF scores of 45 in May and of 55 in May, August, and November.

The Veteran and his wife testified at his August 2010 hearing about his psychiatric symptoms, including that his PTSD symptomatology had been bad enough to prevent him from working for many years.  

The medical evidence, especially the VA opinions and examination reports, shows a disability picture for the Veteran's service-connected PTSD that more closely resembles the severity of the criteria for an evaluation of 70 percent due to occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood throughout the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran has had multiple psychiatric problems throughout the appeal period, including continued problems with nightmares and flashbacks of Vietnam, as well as insomnia, dissociative episodes, suicidal ideation, isolation, hypervigilance and exaggerated startle response.  Moreover, his GAF scores since June 2004 have been as low as 40, which is indicative of major impairment in some areas, and have not been higher than 55.  

However, a schedular evaluation in excess of 70 percent is not warranted because the evidence does not show total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  The VA examination reports and treatment records discussed above contain very little, if any, complaints or findings of the symptomatology indicative of a 100 percent rating.  He was described in October 2004 as alert and oriented, without delusions or hallucinations, and his thoughts were clear and goal oriented.  Moreover, the Veteran's GAF scores since 2004 have been 40 or higher, with most scores above 40, which mean that they have been indicative of serious or moderate impairment.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The lay statements on file, including those from the Veteran, have been taken into consideration.  The Veteran is competent to report his psychiatric symptoms, and other lay persons (e.g. his wife) are competent to report the symptoms they have observed.  These lay observations are credible, but must be evaluated in light of the rating schedule described above.  The lay statements have been considered in the above noted grant of a 70 percent rating for service-connected psychiatric disability throughout the appeal period; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

With respect to the contentions by the Veteran and his wife that he has been unemployable since prior to 2000 and warrants a 100 percent rating, the Board would point out that a Veteran who is considered unemployable does not automatically warrant a 100 percent schedular rating.  Rather, to warrant a 100 percent schedular rating, there would need to be evidence of psychiatric symptomatology indicative of total occupational and social impairment, as noted above, which has not been shown.  

 Effective Date For TDIU

As noted above, a claim for service connection for PTSD was received by VA on September 7, 2004, which was granted by rating decision in January 2005, effective September 7, 2004.  A VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability was received by VA in December 2009 and granted by rating decision in April 2010, effective September 11, 2009, the date of VA examination.

The assigned rating for the Veteran's PTSD in the January 2005 rating decision was timely appealed, and the claim for TDIU was received by VA during the appeal period.  Based on the above, the Board finds that the Veteran's September 2004 claim includes the "downstream" issue of possible increased ratings and TDIU.  Additionally, because Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) applies in this case, VA must consider a claim for a total rating based on individual unemployability throughout the appeal period.  The Board must now determine when entitlement arose.

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).

Total disability ratings for compensation may be assigned where the schedular rating for the service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disability is sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Based on the action taken above, the Veteran is assigned a 70 percent rating for his service-connected PTSD.  Consequently, he meets the percentage standards for consideration of a TDIU rating.  

The evidence on file indicates that the Veteran has completed high school and last worked full time in approximately May 1998 as a self-employed tree trimmer.  

When examined by VA in October 2004, the Veteran was reported to be a 
self-employed tree trimmer; and it was noted in September and October 2004 that his PTSD symptoms clearly contributed to his social isolation, painful 
re-experiencing phenomenon, and difficulty working in more traditional job settings.  When seen for treatment in March 2005, the Veteran's GAF score was 42; it was noted in September 2004 and March 2005 that he displayed the full range of significantly disruptive PTSD symptoms that continued to be disabling.  GAF scores were 42 in October 2005 and December 2005.  According to a June 2006 report, the Veteran displayed the full range of significantly disruptive PTSD symptoms in all three areas of re-experiencing, avoidance, and hyperarousal; the symptoms continued to be disabling.  The GAF score was 42.

Although it is not completely clear from the record when the Veteran stopped 
full-time employment, he reported in his January 2010 VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability, as well as in his SSA work history provided in November 2007, that he stopped working full time in May 1998 and that the most he ever earned was approximately $9,000 in 1995.  

Based on its review of the facts in this case, the Board finds that the evidentiary record shows that the Veteran has had significant impairment of both social and industrial adaptability due to his service-connected PTSD throughout the appeal period.  Consequently, the Board finds that his service-connected PTSD is shown to preclude him from securing and following substantially gainful employment during the appeal period at issue.  Therefore, TDIU is warranted beginning September 7, 2004.


ORDER

An evaluation of 70 percent for PTSD is granted from the date of service connection, subject to the controlling regulations applicable to the payment of monetary benefits.

An earlier effective date of September 7, 2004, for TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


